REGISTRATION RIGHTS AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of December 29, 2006,
by and between TEKOIL & GAS CORPORATION, a Delaware corporation, with principal
offices located at 5036 Dr. Phillips Blvd., Suite 232, Orlando, Florida 32819
(the “Company”), and MASTERS RESOURCES LLC and MASTERS OIL & GAS LLC, both Texas
limited liability companies (referred to together as “Buyer”) with respective
principal places of business at 9801 Westheirner, Suite 1070, Houston, Texas
77042, and each of Rich Holdings, LLC, a Texas limited liability company, and
John W. Barton, individually (collectively, “Buyer’s Designees”).


PRELIMINARY STATEMENTS


A. In connection with the Subscription Agreement by and between the parties of
even date herewith (the “Securities Purchase Agreement”), the Company has
agreed, upon the terms and subject to the conditions of the Securities Purchase
Agreement, to issue to the Buyer shares of the Company’s common stock, par value
$0.01 per share (the “Common Stock”); and


B. The Company has agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, the “1933 Act”), and applicable
state securities laws; and


C. Buyer has designated each of Buyer’s Designees as the recipients of the
Common Stock which is the subject of this Agreement; and


D. Buyer and Buyer’s Designees agree to be bound by the terms and provisions of
this Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company, the Buyer and Buyer’s
Designees hereby agree as follows:
 
1. DEFINITIONS.
 
a. As used in this Agreement, the following terms shall have the following
meanings:


(i) “Investor” means Buyer’s Designees and any transferee or assignee thereof
who agrees to become bound by the provisions of this Agreement in accordance
with Section 9 hereof.


(ii) “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a Registration Statement or Statements in
compliance with the 1933 Act and pursuant to Rule 415 under the 1933 Act or any
successor rule providing for offering securities on a continuous basis (“Rule
415”), and the declaration or ordering of effectiveness of such Registration
Statement by the United States Securities and Exchange Commission (the “SEC”).


(iii) “Registrable Securities” means the shares of Common Stock issued to
Buyer’s Designees under the Securities Purchase Agreement.

 
 

--------------------------------------------------------------------------------

 


(iv) “Registration Period” means the period commencing on the date on which the
Registration Statement filed pursuant to this Agreement is declared effective by
the SEC and expiring on the date that (A) the Investor may sell all of the
Registrable Securities without restriction pursuant to Rule 144 promulgated
under the 1933 Act, or (B) the Investor has sold all of the Registrable
Securities.


(v) “Registration Statement” means a registration statement of the Company under
the 1933 Act.


b. Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement.


2. REGISTRATION RIGHTS.


a. Mandatory Registration. The Company shall prepare and file with the SEC a
Registration Statement on Form S-3 (or, if such form is unavailable for such a
registration, on such other form as is available for such a registration)
covering the resale of the Registrable Securities within 45 days of the date of
Closing. The Registration Statement (and each amendment or supplement thereto,
and each request for acceleration of effectiveness thereof) shall be provided to
and approved by Buyer’s Designees and their counsel prior to its filing or other
submission, such approval not to be unreasonably withheld. The Company will use
its reasonable efforts to cause such Registration Statement to become effective
within 120 days of filing. In the event such Registration Statement does not
become effective within 180 days from the date of such filing, Investor shall
have the right to put (by written demand and tender) the Registrable Securities
or any portion thereof to the Company and the Company shall be obligated to
repurchase the same (free and clear of all liens, claims and encumbrances) at a
purchase price equal to the average per share trading price of the common stock
of the Company (on the principal exchange or quotation media on which such
common stock is traded or quoted) during the ten (10) day trading period ending
immediately prior to the date of such demand and tender multiplied by the number
of shares of common stock of the Company comprising Registrable Securities and
included in such demand and tender, with payment and delivery to occur within
ten (10) business days following such demand.


b. Piggy-Back Registrations. If at any time prior to filing a Registration
Statement under this Agreement, the Company shall file with the SEC a
Registration Statement relating to an offering for its own account or the
account of others under the 1933 Act of any of its equity securities (other than
on Form S-4 or Form S-8 or their then equivalents relating to equity securities
to be issued solely in connection with any acquisition of any entity or business
or equity securities issuable in connection with stock option or other employee
benefit plans), the Company shall send to the Investor who is entitled to
registration rights under this Section 2 written notice of the intended filing
of such Registration Statement and, if within twenty (20) days after receipt of
such notice, the Investor shall so request in writing, the Company shall include
in such Registration Statement all or any part of the Registrable Securities the
Investor requests to be registered, except that if, in connection with any
underwritten public offering for the account of the Company the managing
underwriter(s) thereof shall impose a limitation on the number of shares of
Common Stock which may be included in the Registration Statement because, in
such underwriter(s)’ judgment, marketing or other factors dictate such
limitation is necessary to facilitate public distribution, then the Company
shall be obligated to include in such Registration Statement only a limited
portion of the Registrable Securities with respect to which the Investor has
requested inclusion hereunder, such portion to be determined as hereinafter
provided; provided that no portion of the equity securities which the Company is
offering for its own account shall be excluded; provided, further that the
Company shall be entitled to exclude Registrable Securities to the extent
necessary to avoid breaching obligations existing prior to the date hereof to
other stockholders of the Company. Subject to the foregoing, the Company shall
not exclude any Registrable Securities unless the Company has first excluded all
outstanding securities, the holders of which are not entitled to inclusion of
such securities in such Registration Statement or are not entitled to pro rata
inclusion with the Registrable Securities, and, after giving effect to the
immediately preceding clause, any exclusion of Registrable Securities shall be
made pro rata with holders of other securities having the right to include such
securities in the Registration Statement other than holders of securities
entitled to inclusion of their securities in such Registration Statement by
reason of demand registration rights. The obligations of the Company under this
Section 2 may be waived by the Investor. If an offering in connection with which
the Investor is entitled to registration under this Section 2. is an
underwritten offering, then if the Investor’s Registrable Securities are
included in such Registration Statement the Investor shall, unless otherwise
agreed by the Company, offer and sell such Registrable Securities in an
underwritten offering using the same underwriter or underwriters and, subject to
the provisions of this Agreement, on the same terms and conditions as other
shares of Common Stock included in such underwritten offering.

 
2

--------------------------------------------------------------------------------

 


3. OBLIGATIONS OF THE COMPANY.


In connection with the registration of the Registrable Securities, the Company
shall have the following obligations:


a. A Registration Statement filed pursuant to this Agreement (including any
amendments or supplements thereto and prospectuses contained therein) shall not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading.


b. The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to the Registration Statement and the
prospectus used in connection with the Registration Statement as may be
necessary to keep the Registration Statement effective at all times during the
Registration Period, and, during the Registration Period, comply with the
provisions of the 1933 Act with respect to the disposition of all Registrable
Securities of the Company covered by the Registration Statement until such time
as all of such Registrable Securities have been disposed of in accordance with
the intended methods of disposition by the seller or sellers thereof as set
forth in the Registration Statement.


c. The Company shall furnish to the Investor if its Registrable Securities are
included in the Registration Statement and its legal counsel (i) promptly after
the same is prepared and publicly distributed, filed with the SEC, or received
by the Company, one copy of the Registration Statement and any amendment
thereto, each preliminary prospectus and prospectus and each amendment or
supplement thereto, and (ii) such number of copies of a prospectus, including a
preliminary prospectus, and all amendments and supplements thereto and such
other documents as the Investor may reasonably request in order to facilitate
the disposition of the Registrable Securities owned by the Investor.


d. As promptly as practicable after becoming aware of such event, the Company
shall notify the Investor of the happening of any event, of which the Company
has knowledge, as a result of which the prospectus included in the Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and use its best efforts promptly to prepare a supplement
or amendment to the Registration Statement to correct such untrue statement or
omission, and deliver such number of copies of such supplement or amendment to
the Investor as the Investor may reasonably request.

 
3

--------------------------------------------------------------------------------

 


e.  The Company shall use its best efforts to prevent the issuance of any stop
order or other suspension of effectiveness of a Registration Statement, and, if
such an order is issued, to obtain the withdrawal of such order at the earliest
possible moment and to notify the Investor if the Investor holds Registrable
Securities being sold (or, in the event of an underwritten offering, the
managing underwriters) of the issuance of such order and the resolution thereof.


f. The Company shall hold in confidence and not make any disclosure of
information concerning the Investor provided to the Company unless (i) the
Company determines disclosure of such information is necessary to comply with
federal or state securities laws, (ii) the disclosure of such information is
necessary to avoid or correct a misstatement or omission in any Registration
Statement, (iii) the release of such information is ordered pursuant to a
subpoena or other final, non-appealable order from a court or governmental body
of competent jurisdiction, or (iv) such information has been made generally
available to the public other than by disclosure in violation of this or any
other agreement. The Company agrees that it shall, upon learning that disclosure
of such information concerning the Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
notice to the Investor and allow the Investor, at the Investor’s expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, such information.


g. The Company shall use its best efforts to cause all the Registrable
Securities covered by the Registration Statement to be listed on the American
Stock Exchange and on each additional national securities exchange on which
securities of the same class or series issued by the Company are then listed, if
any, if the listing of such Registrable Securities is then permitted under the
rules of such exchange.


h. The Company shall cooperate with the Investor if it holds Registrable
Securities and the managing underwriter or underwriters, if any, to facilitate
the timely preparation and delivery of certificates representing the Registrable
Securities to be offered pursuant to the Registration Statement and enable such
certificates to be in such denominations or amounts, as the case may be, as the
managing underwriter or underwriters, if any, or the Investor may reasonably
request and registered in such names as the managing underwriter or
underwriters, if any, or the Investor may request.


4. OBLIGATIONS OF THE INVESTOR.


In connection with the registration of the Registrable Securities, the Investor
shall have the following obligations:


a. It shall be a condition precedent to the obligations of the Company to
complete the registration of Registrable Securities pursuant to this Agreement
that the Investor shall furnish to the Company such information regarding
itself, the Registrable Securities held by it and the intended method of
disposition of the Registrable Securities held by it as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. At least five (5) days prior to the first anticipated filing
date of the Registration Statement, the Company shall notify the Investor of the
information the Company requires from the Investor if the Investor elects to
have any of the Investor’s Registrable Securities included in the Registration
Statement.
 
b. The Investor by the Investor’s acceptance of the Registrable Securities
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of the Registration Statement
hereunder, unless the Investor has notified the Company in writing of the
Investor’s election to exclude all of the Investor’s Registrable Securities from
the Registration Statement.

 
4

--------------------------------------------------------------------------------

 


c. The Investor agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(d) or 3(e), the
Investor will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until the Investor’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 3(d) or 3(e) and, if so directed by the
Company, the Investor shall deliver to the Company (at the expense of the
Company) or destroy (and deliver to the Company a certificate of destruction)
all copies in the Investor’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.


d. Investor may not participate in any underwritten registration hereunder
unless the Investor (i) agrees to sell the Investor’s Registrable Securities on
the basis provided in any underwriting arrangements, (ii) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements, and (iii) agrees to pay its pro rata share of all underwriting
discounts and commissions.


e. The Investor shall give notice to the Company when it has sold all of the
Registrable Securities.


5. EXPENSES OF REGISTRATION.


All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, the fees and disbursements of
counsel for the Company, shall be borne by the Company. Notwithstanding the
foregoing, the Investor shall be responsible for all expenses, fees and
disbursements incurred by such Investor or on such Investor’s behalf, including
all fees and disbursements of counsel to the Investor.


6. INDEMNIFICATION.


In the event any Registrable Securities are included in a Registration Statement
under this Agreement:


a. To the extent permitted by law, the Company will indemnify, hold harmless and
defend (i) the Investor who holds such Registrable Securities, and (ii) the
directors, officers and each person who controls any Investor within the meaning
of the 1933 Act or the Securities Exchange Act of 1934, as amended (the “1934
Act”), if any, (each, an “Indemnified Person”), against any losses, claims,
damages, liabilities or expenses (joint or several) (collectively, “Claims”) to
which any of them may become subject insofar as such Claims (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon: (i) any untrue statement or alleged untrue statement of a
material fact in a Registration Statement or the omission or alleged omission to
state a material fact therein required to be stated or necessary to make the
statements therein not misleading, (ii) any untrue statement or alleged untrue
statement of a material fact contained in any preliminary prospectus if used
prior to the effective date of such Registration Statement, or contained in the
final prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading, or (iii) any violation or alleged violation by the Company
of the 1933 Act, the 1934 Act, any other law, including, without limitation, any
state securities law, or any rule or regulation thereunder relating to the offer
or sale of the Registrable Securities pursuant to a Registration Statement (the
matters in the foregoing clauses (i) through (iii) being, collectively,
“Violations”). Subject to the restrictions set forth in Section 6(d) with
respect to the number of legal counsel, the Company shall reimburse the Investor
or controlling person, promptly as such expenses are incurred and are due and
payable, for any legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim. Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 6(a): (i) shall not apply to a Claim arising out of or
based upon a Violation which occurs in reliance upon and in conformity with
information furnished in writing to the Company by any Indemnified Person
expressly for use in connection with the preparation of the Registration
Statement or any such amendment thereof or supplement thereto, if such
prospectus was timely made available by the Company pursuant to Section 3(c)
hereof; (ii) with respect to any preliminary prospectus, shall not inure to the
benefit of any such person from whom the person asserting any such Claim
purchased the Registrable Securities that are the subject thereof (or to the
benefit of any person controlling such person) if the untrue statement or
omission of material fact contained in the preliminary prospectus was corrected
in the prospectus, as then amended or supplemented, if such prospectus was
timely made available by the Company pursuant to Section 3(c) hereof; (iii)
shall not be available to the extent such Claim is based on a failure of the
Investor to deliver or to cause to be delivered the prospectus made available by
the Company; and (iv) shall not apply to amounts paid in settlement of any Claim
if such settlement is effected without the prior written consent of the Company,
which consent shall not be unreasonably withheld. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
the Indemnified Person and shall survive the transfer of the Registrable
Securities by the Investor pursuant to Section 9.

 
5

--------------------------------------------------------------------------------

 


b. In connection with any Registration Statement in which the Investor is
participating, the Investor agrees to indemnify, hold harmless and defend, to
the same extent and in the same manner set forth in Section 6(a), the Company,
each of its directors, each of its officers who signs the Registration
Statement, each person, if any, who controls the Company within the meaning of
the 1933 Act or the 1934 Act, any underwriter and any other stockholder selling
securities pursuant to the Registration Statement or any of its directors or
officers or any person who controls such stockholder or underwriter within the
meaning of the 1933 Act or the 1934 Act (collectively and together with an
indemnified Person, an “Indemnified Party”), against any Claim to which any of
them may become subject, under the 1933 Act, the 1934 Act or otherwise, insofar
as such Claim arises out of or is based upon any Violation, in each case to the
extent (and only to the extent) that such violation occurs in reliance upon and
in conformity with written information furnished to the Company by the Investor
expressly for use in connection with such Registration Statement or to the
extent such Claim is based upon any violation or alleged violation by the
Investor of the 1933 Act, 1934 Act or any other law; and the Investor will
reimburse any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such Claim; provided, however, that the
indemnity agreement contained in this Section 6(b) shall not apply to amounts
paid in settlement of any Claim if such settlement is effected without the prior
written consent of the Investor, which consent shall not be unreasonably
withheld; provided, further, however, that the Investor shall be liable under
this Section 6(b) for only that amount of a Claim as does not exceed the net
proceeds to the Investor as a result of the sale of Registrable Securities
pursuant to such Registration Statement. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of such
Indemnified Party and shall survive the transfer of the Registrable Securities
by the Investors pursuant to Section 9. Notwithstanding anything to the contrary
contained herein, the indemnification agreement contained in this Section 6(b)
with respect to any preliminary prospectus shall not inure to the benefit of any
Indemnified Party if the untrue statement or omission of material fact contained
in the preliminary prospectus was corrected on a timely basis in the prospectus,
as then amended or supplemented.

 
6

--------------------------------------------------------------------------------

 


c. The Company shall be entitled to receive indemnities from underwriters,
selling brokers, dealer managers and similar securities industry professionals
participating in any distribution, to the same extent as provided above, with
respect to information such persons so furnished in writing by such persons
expressly for inclusion in the Registration Statement.


d. Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action (including any
governmental action), such Indemnified Person or Indemnified Party shall, if a
Claim in respect thereof is to made against any indemnifying party under this
Section 6, deliver to the indemnifying party a written notice of the
commencement thereof, and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel mutually satisfactory to the indemnifying party and
the Indemnified Person or the Indemnified Party, as the case may be; provided,
however, that an Indemnified Person or Indemnified Party shall have the right to
retain its own counsel with the fees and expenses to be paid by the indemnifying
party, if, in the reasonable opinion of counsel retained by the indemnifying
party, the representation by such counsel of the Indemnified Person or
Indemnified Party and the indemnifying party would be inappropriate due to
actual or potential differing interests between such Indemnified Person or
Indemnified Party and any other party represented by such counsel in such
proceeding. The failure to deliver written notice to the indemnifying party
within a reasonable time of the commencement of any such action shall not
relieve such indemnifying party of any liability to the Indemnified Person or
Indemnified Party under this Section 6, except to the extent that the
indemnifying party is prejudiced in its ability to defend such action. The
indemnification required by this Section 6 shall be made by periodic payments of
the amount thereof during the course of the investigation or defense, as such
expense, loss, damage or liability is incurred and is due and payable.


7. CONTRIBUTION.


To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that (i) no
contribution shall be made under circumstances where the maker would not have
been liable for indemnification under the fault standards set forth in Section
6, (ii) no seller of Registrable Securities guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any seller of Registrable Securities who was not
guilty of such fraudulent misrepresentation, and (iii) contribution by any
seller of Registrable Securities shall be limited in amount to the net amount of
proceeds received by such seller from the sale of such Registrable Securities.


8. AMENDMENT OF REGISTRATION RIGHTS.


Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Investor.
Any amendment or waiver effected in accordance with this Section 10 shall be
binding upon the Investor and the Company.


9. MISCELLANEOUS.


a. A person or entity is deemed to be a holder of Registrable Securities
whenever such person or entity owns of record such Registrable Securities. If
the Company receives conflicting instructions, notices or elections from two or
more persons or entities with respect to the same Registrable Securities, the
Company shall act upon the basis of instructions, notice or election received
from the registered owner of such Registrable Securities.

 
7

--------------------------------------------------------------------------------

 


b. Any notices required or permitted to be given under the terms of this
Agreement shall be sent by registered or certified mail, return receipt
requested, or delivered personally or by courier and shall be effective five
days after being placed in the mail, if mailed, or upon receipt, if delivered
personally or by courier, in each case addressed to a party. The addresses for
such communications shall be:


If to the Company:
Tekoil & Gas Corporation
 
5036 Dr. Phillips Blvd., Suite 232
 
Orlando, Florida 32819
 
Telephone: (407) 996-8506
 
Telecopy: (407) 996-8507
 
Attention: Mr. Mark Western
   
With copy to:
Baker & Hostetler LLP
 
200 South Orange Avenue
 
Orlando, FL 32801
 
Telephone: (407) 649-4001
 
Telecopy: (407) 841-0168
 
Attention: Kenneth C. Wright, Esq.





If to the Buyer or Buyer’s Designees:
Masters Resources LLC
 
9801 Westheirner, Suite 1070
 
Houston, Texas 77042
 
Telephone:  832/252-1801
 
Telecopy:    832/252-1805



Each party shall provide notice to the other party of any change in address.


c. Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.


d. This Agreement shall be enforced, governed by and construed in accordance
with the laws of the State of Florida applicable to agreements made and to be
performed entirely within such State. In the event that any provision of this
Agreement is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any provision hereof which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
hereof.


e. This Agreement and the Securities Purchase Agreement constitute the entire
agreement among the parties hereto with respect to the subject matter hereof and
thereof. There are no restrictions, promises, warranties or undertakings, other
than those set forth or referred to herein and therein. This Agreement and the
Securities Purchase Agreement supersede all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof and thereof.


f. Subject to the requirements of Section 9 hereof, this Agreement shall inure
to the benefit of and be binding upon the successors and assigns of each of the
parties hereto.


g. The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

 
8

--------------------------------------------------------------------------------

 


h. This Agreement may be executed in two or more identical counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same agreement. This Agreement, once executed by a party, may be delivered to
the other party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.


i. Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.


[SIGNATURES APPEAR ON FOLLOWING PAGE]

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of day and year first above written.

       
“Company”
 
TEKOIL & GAS CORPORATION
 
   
   
  By:   /s/ Mark S. Western  

--------------------------------------------------------------------------------

Mark Western, Chairman and CEO


       
“Buyer”
 
MASTERS RESOURCES LLC
 
   
   
  By:   /s/ John W. Barton  

--------------------------------------------------------------------------------

Print Name: John W. Barton
 
As its: Managing Member

       
 
MASTERS OIL & GAS LLC
 
   
   
  By:    /s/ John W. Barton  

--------------------------------------------------------------------------------

Print Name: John W. Barton 
  
As its: Managing Member

             
“Buyer’s Designees”
 
RICH HOLDINGS LLC
 
   
   
  By:    /s/ Richard Lee  

--------------------------------------------------------------------------------

Print Name: Richard Lee
 
As its: Managing Member

                  
/s/ John W. Barton    
 

--------------------------------------------------------------------------------

John W. Barton

  
 
10

--------------------------------------------------------------------------------

 
 